DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species of the first aspect of the invention, i.e. Claims 1-10 drawn to a method of authenticating a user using based on fiducial points of heart motion signals of the user, classified in H04W12/06, A61B 5/1102, A61B 5/352, A61B 5/0205, G01S 13/723, and G01S 7/352 .
Species of the second aspect of the invention, i.e. Claims 11-25 drawn to a structure of a system using radars for processing heart motion signals to determining authentication of a user, classified in classified in H04W12/06, A61B 5/117, A61B 5/7246, G01S 13/9011, A61B 5/0205, G01S 7/032, G01S 13/4463, G10K 11/346, G10K 11/348, G01S 7/4004, H01Q 3/24, and G01S 13/48.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. Specifically, Invention I recites the method for authenticating the user using based on the fiducial points of the heart motion signals of the user, whereas Invention II recites the system using the radars for processing the heart motion signals to determining authentication of the user, where the characteristics of each are mutually exclusive and non-obvious variants.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Specifically, Invention I above requires the method for authenticating the user using based on the fiducial points of the heart motion signals of the user. The field of search and search queries employed are substantively different from those required for Invention II, where the system using the radars for processing the heart motion signals to determining authentication of the user will need to be employed.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.

A telephone call was made to Applicant's agent Rachel Watt on 11/01/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684